Title: To George Washington from John St. Clair, 7 May 1758
From: St. Clair, John
To: Washington, George



Dear Sir
York [Pa.] May 7th 1758

Two days ago I received your Letter of the 1st which I transmitted yesterday morning by Express to Genl Forbes, this morning the post gave me your other Letter of the 4th which I shall send likewise to the Genl. You’ll see by Major Halketts letter that the Genl was greatly allarmed wt. a Report which prevalied of some Cherokees having left Winchester I am glad not to find it mentioned in any of yours. I am sorry to hear of the Incursion the Indians have made in Augusta.
I coud easily forsee the Inconveniencys you wou’d labour

under at Winchester, I have and shall do every thing in my power to have the service carry’d on. There is to be a meeting the 18th Inst. at Winchester of Mr Sharpe Mr Blair and my self to regulate many things, untill that time I do not see in what manner you can get in your out Garrisons. Cou’d I be of any Service to you before that time I wou’d come to you.
I am bussy about Roads, Hay, Oats, Indian Corn, & Waggons, & I am to have a meeting with all the people of this County the 11th, that done I shall set out for Winchester, but I must return this day to Lancaster.
I have got 360 Match Coats, & a Dozn more light Guns with some Vermilion, I shall send them off to morrow for Winchester with Mr Henry and two Men more who I send to repair your Arms. I shall be with you the 16th or 17th at furthest, I beg the favour of you to get me a lodging.
Please to make my Compliments to the Gentlemen of your Corps and be assured that I am with a real Regard Dear Sir Your most obedient and most humble Sert

John St clair.

